Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recited in Claim 6 are required in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sikkar (US 2003/0017271) in view of Lange (US 2006/0148662).
Regarding Claims 1 and 6, Sikkar teaches a process for producing a surface-modified calcium carbonate ([0031], [0015]), the process comprising mixing a calcium carbonate or precursor thereof with at least one amphiphilic copolymer comprising hydrophilic subunits and hydrophobic subunits ([0031], [0015], [0019]), wherein:  the hydrophilic subunits derive from at least one ethylenically-unsaturated compound comprising a carboxylic acid group or salt or derivative thereof ([0019], [0027-0028]); the hydrophobic subunits derive from at least one ethylenically-unsaturated compound comprising a hydrophobic group ([0019], [0027-0028]); and wherein the amphiphilic copolymer is a crosslinked copolymer ([0027]).
Sikkar does not explicitly teach the amphiphilic copolymer has a hydrophilic-lipophilic balance value ranging from about 1 to about 40; however, Lange teaches amphiphilic polymers for hydrophobizing calcium carbonate wherein the amphiphilic copolymer has a hydrophilic-lipophilic balance value correlating to the molecular weight which determines its suitability for specific applications for surface modification ([0065]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Sikkar to include amphiphilic copolymers having an optimized hydrophilic-lipophilic balance value, as taught in Lange, in order to provide a suitable polymer for surface modification of particles and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed balance value.
Regarding Claims 2-3, 5, and 16, Sikkar teaches the hydrophilic subunits derive from maleic acid or maleic anhydride, i.e. an ethylenically-unsaturated compound comprising a polar group ([0027-0028]), and wherein the calcium carbonate is a precipitated calcium carbonate ([0015]).
Regarding Claim 4, Sikkar teaches wherein the hydrophobic group comprises an alkane group ([0022]).
Regarding Claim 7, Sikkar teaches the amphiphilic copolymer is an alternating copolymer comprising alternating hydrophilic and hydrophobic subunits ([0019]).
Regarding Claim 8, Sikkar teaches an alpha olefin/maleic acid copolymer exhibiting at least one carboxylic acid residue as an anionic moiety ([0027]) and Sikkar teaches the amphiphilic copolymer is an alternating copolymer comprising alternating hydrophilic and hydrophobic subunits ([0019]).
Regarding Claims 9-11, Sikkar teaches comprising contacting the amphiphilic copolymer with precipitated calcium carbonate in aqueous dispersion to obtain a dispersion of surface-modified calcium carbonate ([0015], [0031]) and removing the liquid medium from the dispersion to obtain a powder of the surface-modified calcium carbonate ([0041]).
Regarding Claim 12, Sikkar teaches a mass ratio of the amphiphilic copolymer to the calcium carbonate is about 2:98 (Example 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712